DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, filed 08/02/2021, with respect to the rejections under 35 U.S.C. §§ 112(a), 112(b), and 103 have been fully considered and are persuasive.  The rejections has been withdrawn. 

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "a first connection point", "a second connection point",  "a third connection point", and "fourth connection point".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Brown discloses an apparatus for preparing food (cooking device 10, Fig. 1, Brown), the apparatus comprising: a heating device (heater bars 54, col. 6, ll. 60-63, Brown) with a hot plate (griddle plate 52, col. 6, ll. 60-63, Brown); and a cover (lid 14, Fig. 1, Brown) has an upper side (outer top 156, Fig. 4, Brown), and underside that opposes the upper side (inner top 158, Fig. 4, Brown), a first side surface (outer rear wall 146, Fig. 4, Brown), a second side surface (outer side wall 148 on the left, Fig. 4, Brown), a third side surface (outer front wall 144, Fig. 4, Brown) that opposes the first side surface (outer rear wall 146, Fig. 4, Brown)  and a fourth side surface (outer side wall 148 on the right, Fig. 4, Brown) that opposes the second side surface (outer side wall 148 on the left, Fig. 4, Brown), wherein the upper side is a top surface (outer top 156, Fig. 4, Brown) of the cover (lid 14, Fig. 1, Brown) and the underside is a bottom surface (inner top 158, Fig. 4, Brown) of the cover (lid 14, Fig. 1, Brown), wherein the rear of the cover (rear wall 152, Fig. 4, Brown) has at least one entry opening of a flow channel (opening for conduit 162, Fig. 5, reproduced below, Brown) for exhaust air (“permit some steam to escape’, col. 9, ll. 18-19, Brown), the flow channel (conduit 162, Fig. 5, Brown) being arranged in an interior of the cover (“[t]he conduit is in fluid communication with both the interior and exterior of lid 14”, col. 5, ll. 43-45, Brown).

    PNG
    media_image1.png
    480
    314
    media_image1.png
    Greyscale

In addition, Brown discloses wherein the first side surface (outer rear wall 146, Fig. 5, Brown) of the cover (lid 14, Figs. 1-2 and 5, Brown) has an exit opening (opening corresponding with cover 164, Fig. 5, Brown) of the flow channel (conduit 162, Fig. 5, Brown), such that the exhaust air (“permit some steam to escape”, col. 9, ll. 18-19, Brown) flows into the cover (lid 14, Figs. 1-2 and 5, Brown) at the at least one entry opening (opening for conduit 162, Fig. 5, Brown) and exits the cover (lid 14, Figs. 1-2 and 5, Brown) at the exit opening (“cover 164 is moved relative to conduit 162, to permit some steam to escape”, col. 9, ll. 18-19, Brown), wherein the cover is movable (lid 14, Fig. 3, Brown), and wherein the underside (inner top 158, Fig. 4, Brown) of the cover extends along a first plane (annotated Fig. 5 presented below on the left with a line to correspond to  and the first side surface (outer rear wall 146, Fig. 5, Brown) of the cover extends along a second plane (annotated Fig. 5 presented below on the right with a line to correspond to the second plane) that intersects with and is angled with respect to the first plane (clearly the planes associated with top 158 and wall 146 intersect at an approximately 90⁰ angle).

    PNG
    media_image2.png
    338
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    542
    media_image3.png
    Greyscale



Further, Brown discloses wherein the cover is connected by a first pivoting arm (guide arm 204 on the left, col. 6, ll. 37-40 and Figs. 1 and 4, Brown), wherein one end of the first pivoting arm is pivotably connected to a frame (arm 28 on the left side of the frame, Fig. 3, reproduced below, Brown) at a first connection point (“guide arm 204 is rotatably mounted on each frame 28 by a shaft 206”, col. 6, ll. 37-40 and Figs. 1 and 4, Brown), such that a rotation axis of the first pivoting arm (guide arm 204 on the left, col. 6, ll. 37-40 and Figs. 1 and 4, Brown) is centered on the first connection point (shaft 206 on the left, col. 6, ll. 37-40 and Figs. 1 and 4, Brown), wherein another end of the first pivoting arm (guide arm 204 on the Brown) is pivotably connected to the second side surface (outer side wall 148 on the left, Fig. 4, Brown) of the cover (lid 14, Figs. 1 and 4, Brown) at a second connection point (“[e]ach guide arm 204 is pivotally linked to lid 14 by shafts 208”, emphasis added, col. 6, ll. 39-40 and Fig. 1, Brown).

    PNG
    media_image4.png
    477
    299
    media_image4.png
    Greyscale
 
Moreover, Brown discloses a second pivoting arm (guide arm 204 on the right, col. 6, ll. 37-40 and Figs. 1 and 4, Brown), wherein one end of the second pivoting arm is pivotably connected to the frame (arm 28 on the left side of the frame, Figs. 1 and 3-4, Brown) at a third connection point (“guide arm 204 is rotatably mounted on each frame 28 by a shaft 206”, col. 6, ll. 37-40 and Figs. 1 and 4, Brown), such that a rotation axis of the second pivoting arm (guide arm 204 Brown) is centered on the third connection point (shaft 206 on the right, col. 6, ll. 37-40 and Figs. 1 and 4, Brown) and wherein another end of the second pivoting arm (guide arm 204 on the right, col. 6, ll. 37-40 and Figs. 1 and 4, Brown) is pivotably connected to the fourth side surface (outer side wall 148 on the right, Fig. 4, Brown) of the cover (lid 14, Figs. 1 and 4, Brown) at a fourth connection point (shaft 208 on the right, Fig. 1, Brown), such that a rotation axis of the cover (lid 14, Figs. 1 and 4, Brown) is centered on and extends between the second connection point (shaft 208 on the left, Fig. 1, Brown) and the fourth connection point (shaft 208 on the right, Fig. 1, Brown).
Further, Brown discloses wherein the at least one pivoting arm enables the cover to be displaceable between multiple positions each at a different height from one another (“[t]he geometry of the pivot points coupled with the weight of the lid, and the tension provided by spring pistons 214 permit the maintaining of the lid 14 at any position above base 12 to the full open position shown in FIG. 2”, col. 8, ll. 38-43, Brown) with respect to the hot plate (griddle plate 52, col. 6, ll. 60-63, Brown) in order to cover and retain cooking vessels (pans 184, Fig. 5, reproduced below, Brown) of differing heights (Examiner takes the position that a larger/smaller number of pans corresponds to “differing heights”).  Moreover, Brown discloses “[w]hen food is being prepared by grilling or frying, the rack 186 Brown discloses a variety of cooking applications, the Examiner takes the position that Brown is capable of retaining cooking vessels of differing heights. 


    PNG
    media_image1.png
    480
    314
    media_image1.png
    Greyscale

In summary, Brown discloses one end of the at least one pivoting arm has a first connection point, such that a rotation axis of the at least one pivoting arm is centered on the first connection point, and another end of the at least one pivoting arm is pivotably connected to a second connection point, such that a rotation axis of the cover is centered on the second connection point.  Further, the Examiner takes the position that since Brown discloses the same structure claimed, then one skilled in the art would find it reasonable that such pivoting arms with Brown, is structurally capable of, without further modification, providing in each of the multiple positions, the cover and the hot plate are maintained in parallel to one another.  Absent limitations that define the structure that maintains the parallel orientation of the cover in the multiple positions (i.e., ball bearings and rails as discussed in paragraph [0024] of the published specification) and absent evidence that precludes Brown’s structure from each of the multiple positions, the cover and the hot plate are maintained in parallel to one another, the Examiner asserts that Brown’s apparatus is, at least, capable of performing the recited function.
However, Brown does not explicitly disclose a filter device; and a cover, which is in operative connection with the filter device, wherein the underside of the cover has at least one entry opening of a flow channel for exhaust air, the at least one entry opening of the underside of the cover is angled with respect to the exit opening; wherein the cover is movable with respect to the filter device in order to align the exit opening of the cover with an entry opening of the filter device, such that the exhaust air flows via the exit opening of the cover into the entry opening of the filter device, wherein the cover is connected to the filter device, and wherein the first side surface, the second side surface, the third side surface, and the fourth side surface extend from the upper side to the underside, wherein the interior of the cover is enclosed by the upper side, the underside, the first side surface, the second side surface, the third side surface, and the fourth side surface. 
Ulian is directed toward a cooking apparatus.  Ulian teaches a filter device (filtering device 16, paragraphs [0022]-[0023], Ulian); and a cover, which is in operative connection with the filter device (filtering device 16, paragraphs [0022]- [0023] and Fig. 10, reproduced below, Ulian), and wherein the cover is connected to the filter device (Fig. 10, Ulian), wherein the underside of the cover (fully extended position of the second heating surface 6 [shown in dotted lines], paragraph [0035] and Fig. 10, Ulian) has at least one entry opening (intake port 13, paragraph [0016] and Fig. 10, Ulian) of a flow channel for exhaust air, the at least one entry opening (intake port 13, paragraph [0016] and Fig. 10, Ulian) of the underside of the cover (fully extended position of the second heating surface 6 [shown in dotted lines], paragraph [0035] and Fig. 10, Ulian) is angled with respect to the exit opening (suction line 7, Fig. 10, Ulian). 

    PNG
    media_image5.png
    494
    628
    media_image5.png
    Greyscale

In addition, Ulian teaches wherein the interior of the cover (space within the cover where the second heating surface 6 retracts into, Fig. 10, Ulian) is enclosed by the upper side, the underside, the first side surface, the second side surface, the third side surface, and the fourth side surface.
Further, Ulian teaches that “[t]he air circulating devices can be configured as a unit completely autonomous from the apparatus and adapted to be connected to the suction line 7 when the apparatus is installed, or they can be provided integrally on the apparatus itself”, paragraph [0018].  In other words, the filtering device 16 could obviously be positioned away from the cover/lid as long as there continued to exist a fluid connection (i.e., suction line 7) between the cooking area Ulian.  
In view of the above, Ulian is, at least, capable of providing the cover is movable with respect to the filter device in order to align the exit opening of the cover with an entry opening of the filter device, such that the exhaust air flows via the exit opening of the cover into the entry opening of the filter device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Ulian to include a filter device; and a cover, which is in operative connection with the filter device, and wherein the cover is connected to the filter device, wherein the underside of the cover has at least one entry opening of a flow channel for exhaust air, the at least one entry opening of the underside of the cover is angled with respect to the exit opening, and wherein the interior of the cover is enclosed by the upper side, the underside, the first side surface, the second side surface, the third side surface, and the fourth side surface. One skilled in the art would have been motivated to combine the references Ulian, paragraph [0017]. 
However, the cited prior art references do not explicitly teach wherein the first side surface, the second side surface, the third side surface, and the fourth side surface extend from the upper side to the underside. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761